Citation Nr: 0821232	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, variously diagnosed as pes planus, hallux valgus, 
and equinus deformity.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seborrheic dermatitis of the scalp and face and acne 
(hereinafter, "skin disorder").


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had service in the U.S. Army Reserves from 
February to June 1989 and from June to September 2002, and 
active duty from January to June 1991 and from October 2002 
to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2007 the case was remanded to comply with the 
veteran's request for a Board hearing in conjunction with 
this case.  The record reflects that such a hearing was 
scheduled for January 2008, but that the veteran failed to 
report for this hearing.  As such, her hearing request is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d).  
Moreover, a May 2008 statement from the veteran's accredited 
representative indicated that she wanted her appeal to 
proceed based upon the evidence of record.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the right shoulder and bilateral 
foot claims.  Accordingly, these claims will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue adjudicated by this 
decision have been completed.

2.  Service connection was previously denied for the 
veteran's skin disorder by a September 1997 rating decision.  
The veteran was informed of this decision, including her 
right to appeal, and she did not appeal.

3.  Although the evidence received since the last prior final 
denial of service connection for the veteran's skin disorder 
was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a skin 
disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Moreover, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.

In this case, the record reflects the veteran was sent pre-
adjudication notice by a letter dated in December 2003, which 
is clearly prior to the April 2004 rating decision that is 
the subject of this appeal.  This letter, in pertinent part, 
informed the veteran of the evidence necessary to 
substantiate her current appellate claim, what information 
and evidence she must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in her 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the letter also 
noted the prior denial of service connection for a skin 
disorder in September 1997, informed the veteran of the 
necessity of submitting new and material evidence to reopen 
this claim, and explained the standard for new and material 
evidence consistent with the relevant regulatory provision.  
Thus, this correspondence also fully complied with the notice 
requirements of Kent, supra.

The Board acknowledges that the notification provided to the 
veteran does not appear to contain the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the focus of this case is 
whether new and material evidence has been received to reopen 
the previously denied claim, for which, as detailed above, 
she received adequate notification.  In short, the outcome of 
this case does not depend upon the information discussed by 
the Dingess/Hartman holding.  Moreover, for the reasons 
detailed below the Board concludes that new and material 
evidence has not been received.  As such, no disability 
rating and/or effective date is to be assigned or even 
considered for this claim.  Consequently, the Board concludes 
that the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  As indicated in 
the Introduction, her hearing request has been deemed 
withdrawn.  Moreover, under the law, an examination is not 
required in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c). Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Historically, service connection was previously denied for 
the veteran's skin disorder by a September 1997 rating 
decision.  The veteran was informed of this decision, 
including her right to appeal, later that month and she did 
not appeal.  Consequently, that decision is now final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

Here, the evidence on file at the time of the last prior 
denial in September 1997 includes the veteran's service 
treatment records for the period 1991, her statements, and 
post-service medical records dated through 1997.  

In pertinent, the 1991 service treatment records do not 
reflect the veteran was diagnosed with a chronic skin 
disorder during her military service.  Rather, her skin 
condition was clinically evaluated as normal on her April 
1991 separation from active duty examination.  Moreover, on a 
concurrent Report of Medical History she checked the box to 
indicate she had not experienced tumor, growth, cyst, cancer.  
Although medical records dated in 1997, including a July 1997 
VA medical examination, showed findings of the current skin 
disorder, no competent medical opinion was of record which 
related the disability to the confirmed events of her 
military service.

The September 1997 rating decision denied service connection 
for the veteran's skin disorder because the evidence of 
record failed to establish any relationship between the 
disability and any disease or injury during military service.

The evidence added to the record since the time of the last 
prior denial in September 1997 includes additional statements 
from the veteran, as well as additional medical records which 
cover a period through 2003.

Initially, the Board acknowledges that this evidence is 
"new" to the extent it was not previously of record.  
However, the veteran's contentions are essentially the same 
as what was advanced at the time of the September 1997 rating 
decision.  As such, her contentions and statements are 
cumulative and redundant of the evidence previously of 
record.

Similarly, the additional medical records continue to reflect 
treatment for the veteran's skin disorder.  However, such 
evidence was previously of record.  There is still no 
competent medical opinion which relates the current 
disability to her military service.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  Therefore, this evidence is also 
cumulative and redundant.

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for the veteran's skin disorder was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a skin 
disorder, the benefit sought on appeal is denied.  


REMAND

With respect to the right shoulder claim, the Board observes 
that the veteran's service treatment records reflect she 
sustained a right shoulder injury in April 2003 as a result 
of martial arts training.  Initial evaluation was of a 
contusion.  Further, subsequent records continue to indicate 
complaints of right shoulder pain.  Nevertheless, it is not 
clear from the evidence of record whether she incurred a 
chronic right shoulder disability as a result of this injury.

In regard to the bilateral foot claim, the service treatment 
records reflect that records dated in July 1992 note 
complaints of pain in both feet because of deviation of a 
metatarsal bone in the big toe bilaterally for long time.  
Thereafter, records indicate she sustained an injury to the 
left foot in October 2002, and subsequent records show she 
complained of worsening of the foot since that injury.  

The record reflects that the right shoulder claim was denied 
below because it was determined she only had complaints of 
right shoulder pain, and it has been held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The bilateral foot claim was denied on the basis that the 
evidence of record was insufficient to conclude the condition 
was caused by some event or experience in service.  However, 
the Board finds that the medical evidence of record, as 
summarized above, is inadequate to make either determination.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, the veteran's representative has contended 
that she should be accorded medical examinations to address 
these disabilities.  Consequently, the Board concludes that 
remand is required in this case for examination to address 
the etiology of these disabilities.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates that it does not appear the veteran 
was apprised of the specific information regarding disability 
rating(s) and effective date(s) discussed by the Court's 
decision in Dingess/Hartman, supra.  Although the Board found 
that this lack of notification did not prejudice adjudication 
of the new and material evidence claim, inasmuch as a remand 
is already required in regard to the right shoulder and 
bilateral foot claims, the Board concludes that while on 
remand the veteran should be provided with this requisite 
notice.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for her right 
shoulder and feet since 2003.  After 
securing any necessary release, obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of her claimed disabilities of 
the right shoulder and bilateral feet.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report should reflect that such a review 
was conducted.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran currently has chronic 
disabilities of the right shoulder and/or 
feet that were incurred in or aggravated 
by her military service.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression.

A complete rationale for must be provided 
for any opinion expressed.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, please implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the August 2005 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


